RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 1–20 are rejected.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hao et al. (2015/0264408), De Foy et al. (2015/0026352) (‘352 De Foy)*, De Foy et al. (2013/0094445) (‘445 De Foy), Pazos et al. (2013/0036234), CDN Metadata reference (“CDN Interconnection Metadata”, July 2, 2014), and LeBlanc et al. (2009/0282127).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 11, 14, 15 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hao et al. (2015/0264408) in view of De Foy et al. (2015/0026352) (‘352 De Foy), and further in view of De Foy et al. (2013/0094445) (‘445 De Foy).
Regarding claim 1, Hao teaches A method of operating a wireless communication device to wirelessly distribute media content, the method comprising (Figs. 4B and 4C, wireless communication device is the mobile device 150-1):
in the wireless communication device, wireless transceiver circuitry wirelessly tethering media devices that store media content and wirelessly communicating with a wireless communication network (Figs. 4B, 4C and 5; ¶¶68-71, mobile device 150-1 as wireless communication device includes communication interface 520, which itself has the ability to project hotspot capabilities to other mobile devices, such as mobile device 150-2 which can uplink to content delivery network 105 via mobile network 405 in order to deliver content from the upstream content to another mobile device connected to the mobile device 150-1 via hotspot capabilities; ¶18, content can include "live streaming content" or "video chunks" for a particular program to be downloaded; Fig. 4C, mobile device 150-1 acting as a hotspot can deliver to mobile device 150-2 content using hotspot capabilities including wireless methods [see also ¶77]);
indicating the wirelessly-tethered media devices that are wirelessly-tethered to the wireless communication device (Fig. 4C; ¶65; ¶70, mobile device 150-1 can render hotspot capabilities in order to service mobile device 150-2 with respective content data from the content data network),

‘352 De Foy from the same field of endeavor teaches in the wireless communication device, data processing circuitry generating content-delivery data for the wireless communication device, the stored media content stored in the wireless communication device and the wirelessly-tethered media devices, and Internet Protocol (IP) address data for the wireless communication device and for the wirelessly-tethered media devices (Fig. 6; Fig. 5; Figs 4A-4E; ¶2; ¶105; ¶107; ¶126, CDN 1 can "advertise its capabilities, footprint, and costs" for content delivery of items such as "large media files (e.g., video, audio) for copying and caching at numerous locations" which includes wireless forms of deliveries to devices 102a to 102d as shown in figures 4A to 4E; CDN signaling between each other to fulfill a UE request for content or media includes exchange of metadata regarding content/media information that are acquisitioned via acquisition interface 621 between CDNs; advertisement message may include metadata such as "IP address blocks of covered end-users");
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Hao using '352 De Foy to improve overall access to copied and cached content by any nodes that are accessing such data over communications networks. By having the plurality of content distribution network nodes sharing data with nodes both 
However, the teachings do not explicitly teach in the wireless communication device, the wireless transceiver circuitry wirelessly transferring the content-delivery data to the wireless communication network for delivery to a content distribution network; and in the wireless communication device, the wireless transceiver circuitry wirelessly transferring at least a portion of the stored media content to the wireless communication network for subsequent content delivery.
'445 De Foy from the same field of endeavor teaches in the wireless communication device, the wireless transceiver circuitry wirelessly transferring the content-delivery data to the wireless communication network for delivery to a content distribution network; and in the wireless communication device, the wireless transceiver circuitry wirelessly transferring at least a portion of the stored media content to the wireless communication network for subsequent content delivery (Fig. 4; ¶73, user agent can bi-directionally [both downstream and upstream of content delivery] deliver data through downstream CDN and upstream CDN and vice versa [as indicated by two way arrows] in an access CDN, including "cellular network operator" or an ISP; Fig. 1A, ¶¶25-26, base station 114a/114b can perform the duties of routing functions in the network to deliver/receive data to/from other networks such as core network 106, Internet 110, PSTN 108 or other networks 112 in a form of devices such as an access point or a wireless router).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using '445 De Foy to improve overall access to copied and cached content by any nodes that are accessing such data over communications networks. By having the plurality of content distribution network nodes sharing data with nodes 

Regarding claim 11, Hao teaches A wireless communication device to wirelessly distribute media content comprising:
wireless transceiver circuitry configured to wirelessly tether media devices that store media content and wirelessly communicate with a wireless communication network (Figs. 4B, 4C and 5; ¶¶68-71, mobile device 150-1 as wireless communication device includes communication interface 520, which itself has the ability to project hotspot capabilities to other mobile devices, such as mobile device 150-2 which can uplink to content delivery network 105 via mobile network 405 in order to deliver content from the upstream content to another mobile device connected to the mobile device 150-1 via hotspot capabilities; ¶18, content can include "live streaming content" or "video chunks" for a particular program to be downloaded; Fig. 4C, mobile device 150-1 acting as a hotspot can deliver to mobile device 150-2 content using hotspot capabilities including wireless methods [see also ¶77]);
content-delivery interface capability indicating the wirelessly-tethered media devices (Fig. 4C; ¶65; ¶70, mobile device 150-1 can render hotspot capabilities in order to service mobile device 150-2 with respective content data from the content data network),
However, Hao does not explicitly teach data processing circuitry configured to generate the content-delivery data for the wireless communication device indicating stored media content, and Internet Protocol (IP) address data for the wireless communication device and for the wirelessly-tethered media devices; and the wireless transceiver circuitry configured to wirelessly transfer the content delivery data to the wireless communication network for delivery 
'352 De Foy from the same field of endeavor teaches data processing circuitry configured to generate the content-delivery data for the wireless communication device indicating stored media content, and Internet Protocol (IP) address data for the wireless communication device and for the wirelessly-tethered media devices (Fig. 6; Fig. 5; Figs 4A-4E; ¶2; ¶105; ¶107; ¶126, CDN 1 can "advertise its capabilities, footprint, and costs" for content delivery of items such as "large media files (e.g., video, audio) for copying and caching at numerous locations" which includes wireless forms of deliveries to devices 102a to 102d as shown in figures 4A to 4E; CDN signaling between each other to fulfill a UE request for content or media includes exchange of metadata regarding content/media information that are acquisitioned via acquisition interface 621 between CDNs; advertisement message may include metadata such as "IP address blocks of covered end-users"); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Hao using '352 De Foy to improve overall access to copied and cached content by any nodes that are accessing such data over communications networks. By having the plurality of content distribution network nodes sharing data with nodes both upstream and downstream using well-known protocols such as CDNI interconnection at a global level, ability to provide content delivery services to existing nodes would improve access of content from a closer location, a more easily accessible location, which reduces latency, congestion, and use of network resources ('352 De Foy at Abstract and ¶2.)
However, the teachings do not explicitly teach the wireless transceiver circuitry configured to wirelessly transfer the content delivery data to the wireless communication network for delivery to a content distribution network and transfer at least a portion of the stored media content to the wireless communication network for subsequent content delivery.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using '445 De Foy to improve overall access to copied and cached content by any nodes that are accessing such data over communications networks. By having the plurality of content distribution network nodes sharing data with nodes both upstream and downstream using well-known protocols such as CDNI interconnection at a global level, ability to provide content delivery services to existing nodes would improve access of content from a closer location, a more easily accessible location, which reduces latency, congestion, and use of network resources ('352 De Foy at Abstract and ¶2.)

Regarding claims 4 and 14, Hao, '352 De Foy and '445 De Foy teach the limitations of claims 1 and 11 respectively. '445 De Foy further teaches wherein generating the content-delivery data indicating the content delivery interface capability comprises indicating a content-delivery redirection capability for the wireless communication device (Fig. 5; ¶24; ¶77, end user redirection capability including users who are on wireless networks is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using De Foy to optimize content 

Regarding claims 5 and 15, Hao, '352 De Foy and '445 De Foy teach the limitations of claims 1 and 11 respectively. '445 De Foy further teaches wherein generating the content-delivery data indicating the content delivery interface capability comprises indicating a content-delivery request-routing capability of the wireless communication device (Fig. 4; ¶60; ¶70; ¶99; ¶¶110-11, exchange of CDNI request-routing request that includes metadata, logs and control messages and response using CDNI message headers and CDNI control API to indicate to each other whether they support CDNI routing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using De Foy to optimize content deliveries in order to solve issues related to quality of experience (QoE) in a specific environments such as ones that may be tightly integrated with access provider infrastructure that may include capabilities such as multicast or point-to-point (P2P) capabilities (¶2).

Regarding claims 10 and 20, Hao, '352 De Foy, and '445 De Foy teach the limitations of claims 1 and 11 respectively. Hao further teaches transferring another portion of the stored media content to at least one of the wirelessly-tethered media devices (¶18, for example, content delivery can involve continuous transmissions of video chunks, file segments, etc.).

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hao et al. (2015/0264408) in view of De Foy et al. (2015/0026352) (‘352 De Foy), further in view of De Foy et al. (2013/0094445) (‘445 De Foy), and further in view of Pazos et al. (2013/0036234).

Pazos from the same field of endeavor teaches wherein generating the content-delivery data comprises generating an enhanced Multimedia Broadcast Multicast Service (eMBMS) registration having the content-delivery data for the wireless communication device (Abstract; ¶¶63-64, usage of eMBMS feature is disclosed, for wireless communication between devices; Fig. 20; ¶95; ¶114, usage of FLUTE session for actual file delivery is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Pazos to better support mobile broadband Internet access (¶6).

Regarding claims 3 and 13, '352 De Foy and '445 De Foy teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein generating the content-delivery data comprises generating File Delivery over Unidirectional Transport (FLUTE) information including a File Description table (FDT) for the wireless communication device.
Pazos from the same field of endeavor teaches wherein generating the content-delivery data comprises generating File Delivery over Unidirectional Transport (FLUTE) information including a File Description table (FDT) for the wireless communication device (Abstract; ¶¶63-64, usage of eMBMS feature is disclosed, for wireless communication between devices; Fig. 20; ¶95; ¶114, usage of FLUTE session for actual file delivery is disclosed; Fig. 17; ¶73; ¶86; ¶89, utilization of FDT during FLUTE session is also disclosed).
.

Claims 6, 8, 9, 16, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hao et al. (2015/0264408) in view of De Foy et al. (2015/0026352) (‘352 De Foy), further in view of De Foy et al. (2013/0094445) (‘445 De Foy), and further in view of CDN Metadata reference (“CDN Interconnection Metadata”, July 2, 2014) (cited in IDS on 12/19/2018).
Regarding claims 6 and 16, Hao, '352 De Foy, and '445 De Foy teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein generating the content-delivery data indicating the content delivery interface capability comprises indicating a content-delivery control triggering capability of the wireless communication device.
CDN Metadata reference from the same field of endeavor teaches wherein generating the content-delivery data indicating the content delivery interface capability comprises indicating a content-delivery control triggering capability of the wireless communication device (page 33, CDNI triggers information can be sent to and from operators of CDNs).
It would have been obvious to one of ordinary skill in the art before the effective filing date to improve upon the combined teachings using CDN Metadata reference to improve security of the content delivery network systems so that unauthorized use of the content delivery network systems is prohibited, thereby saving costs.

Regarding claims 8 and 18, Hao, '352 De Foy, and '445 De Foy teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein generating the content-delivery data indicating the IP address data for the wireless communication device comprises indicating IP address translations used by the wireless communication network for the wireless communication device.

It would have been obvious to one of ordinary skill in the art before the effective filing date to improve upon the combined teachings using CDN Metadata reference to use different type of ubiquitous IP networks/equipment currently available, such as equipment capable of using both the IPv4 and IPv6 spaces.

Regarding claims 9 and 19, Hao, '352 De Foy, and '445 De Foy teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein generating the content-delivery data indicating the IP address data for the wirelessly-tethered media devices comprises indicating IP address translations used by the wireless communication device for the wirelessly-tethered media devices.
CDN Metadata reference from the same field of endeavor teaches wherein generating the content-delivery data indicating the IP address data for the wirelessly-tethered media devices comprises indicating IP address translations used by the wireless communication device for the wirelessly-tethered media devices (page 21, footprint object may include location information that specifies translation such as IPv4 being used in its IP address information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using CDN Metadata reference to use different type of ubiquitous IP networks/equipment currently available, such as equipment capable of using both the IPv4 and IPv6 spaces.

s 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hao et al. (2015/0264408) in view of De Foy et al. (2015/0026352) (‘352 De Foy), further in view of De Foy et al. (2013/0094445) (‘445 De Foy), and further in view of LeBlanc et al. (2009/0282127).
Regarding claims 7 and 17, Hao, '352 De Foy, and '445 De Foy teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein generating the content-delivery data indicating the wirelessly-tethered media devices comprises indicating wireless-tether connection types for the wirelessly-tethered media devices.
LeBlanc from the same field of endeavor teaches wherein generating the content-delivery data indicating the wirelessly-tethered media devices comprises indicating wireless-tether connection types for the wirelessly-tethered media devices (¶5; ¶¶15-19; ¶73; ¶76, content delivery solutions can also include tethered solutions; "policy" of delivery method may include transmission using delivery methods such as "tethered or roaming").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further improve upon the combined teachings using LeBlanc to save on roaming costs (LeBlanc ¶76).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458